      Case 4:19-cr-00172-RGE-HCA Document 176-5 Filed 08/26/21 Page 1 of 3


EXHIBIT I
                                     PAUL WYANT KAHN, LCSW, DCSW
                   Clinical Social Worker. Registered Clinical Social Work Supervisor


                                                201-616-9263
                                          GA License: CSW007658
                                       New York License: R-079976-1
                                           Arizona License: 17112
                                             NPI: 1194022293
                                 Certified Social Work Supervisor, NY, AZ.



American Red Cross: Georgia Division
Disaster Mental Health Specialist
August 9 to August 15, 2021: One of two Disaster Mental Health Specialists on call for the entire State of
  Georgia working with individuals traumatized through natural disasters.
October 2018: Deployed for two weeks to the Florida Panhandle to provide Disaster Mental Health Services.
August 2017: Deployed for two weeks to Southeast Texas on the Gulf to provide Disaster Mental Health
  Services.

Living Process Counseling Services
Private Psychotherapy Practice
1994 to present.

Zen Garland Bereavement Center for Child Death
Director
2015 to present.

FEDERATED EMPLOMENT AND GUIDANCE SERVICES, FEGS
Behavioral Health Project Manager: Bronx Region
March 3, 2014 to November, 2014 (The organization went bankrupt)

COMMUNITY CARE BEHAVIORAL HEALTH, Morris Plains, NJ
Director: Partial Care Program for chronically mentally ill adults.
May 2004 – June 2008

NEW JERSEY STATE DEPT. OF HEATH & HUMAN SERVICES
Dept. of Mental Health Panel on Standards of Treatmentfor Co-occurring Conditions
June 2008 – September 2008

ST. JOSEPH’S REGIONAL MEDICAL CENTER, Paterson, NJ
Program Director (Directed 3 programs simultaneously)
Starlight Adult MICA Program
      Case 4:19-cr-00172-RGE-HCA Document 176-5 Filed 08/26/21 Page 2 of 3


Esperanza Spanish Language MICA Progra
Family Preservation Service
October 1998 – July 2003

BERGEN REGIONAL MEDICAL CENTER, Paramus, NJ
(Held 3 positions simultaneously)
Supervisor: Department of Psychiatric Social Work
Coordinator: Alcohol and Drug Treatment Services
Program Director: MICA IOP
January 1996 – October 1998


RAMAPO RIDGE PSYCHIATRIC HOSPITAL, Wyckoff, NJ
Director: Department of Social ServicesOctober 1993 – January 1996

FORDHAM TREMONT DAY PROGRAM, Bronx, NY
Assistant Director October 1991-October 1993

NATIONAL RECOVERY INSTITUTES, New York, NY
Assistant Program Director July 1990 – October 1991

BRONX MUNICIPAL HOSPITAL HIV CENTER, Bronx, NY
Psychotherapist September 1988 – June 1989

THE BRONX CENTER FOR COMMUNITY SERVICES, Bronx, NY
Psychotherapist: February 1986 – July 1989

NEW YORK HOSPITAL, PAYNE WHITNEY PSYCHIATRIC CLINIC, New York, NY
Mental Health Worker: January 1984-April 1985

RECENT CONFERENCE PRESENTATION
International Focusing Institute
Focusing Oriented Therapy Conference
October 21-25, 2020
“When Parts are Wholes, and the Whole is Apart: Treating Dissociative Disorder Patients with Severe
  Trauma.”

EDUCATION & CREDENTIALS
● Licensed in Georgia: CSW007658
● Arizona AZBBHE Certified Social Work Clinical Supervisor
● Arizona AZBBHE Licensed Clinical Social Worker
● DCSW (NASW Diplomate in Clinical Social Work)
● New York State Registered Clinical Social Worker
● ACSW (Academy of Certified Social Workers)
● Cognitive Behavioral Training, St. Barnabas Hospital, Department of Psychiatry
● Certified in Psychoanalytic Psychotherapy by the Institute for Psychoanalysis and Psychotherapy of New
   Jersey
     Case 4:19-cr-00172-RGE-HCA Document 176-5 Filed 08/26/21 Page 3 of 3


●   Masters of Social Work, Hunter School of Social Work, May 29, 1990
●   Bachelor of Arts, Ohio University, August, 1970
